Name: Commission Regulation (EEC) No 1149/87 of 27 April 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 87 Official Journal of the European Communities No L 111 / 17 COMMISSION REGULATION (EEC) No 1149/87 of 27 April 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 874/87 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 874/87 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 79, 21 . 3 . 1987, p . 3 . 0 OJ No L 83, 27. 3 . 1987, p. 35 . No L 111 / 18 Official Journal of the European Communities 28 . 4 . 87 ANNEX to the Commission Regulation of 27 April 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) Common Customs Tariff heading No Week No 18 from 4 to 10 May 1987 Week No 19 from 1 1 to 17 May 1987 Week No 20 from 18 to 24 May 1987 Week No 21 from 25 to to 31 May 1987 01.04 B 02.01 A IV a) 1 2 3 4 5 aa) bb) 02.06 C II a) 1 ' 2 138,095 (') 293,820 (2) 205,674 (2) 323,202 (2) 381,966 (2) 381,966 (2) 534,752 (2) 381,966 0 534,752 0 136,201 (') 289,790 (2) 202,853 (2) 318,769 (2) 376,727 (2) 376,727 (2) 527,418 (2) 376,727 (3) 527,418 (3) 133,142 0 283,280 0 198,296 (2) 311,608 0 368,264 0 368,264 (2) 515,570 0 368,264 0 515,570 0 130,087 0 276,780 0 193,746 0 304,458 0 359,814 (2) 359,814 (2) 503,740 0 359,814 (3) 503,740 0 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.